        Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 1 of 7




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA Ellis BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       Emilou H. MacLean (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    DECLARATION OF KELLY
MENDOZA JERONIMO, CORAIMA                        ENGEL WELLS
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG, JUAN JOSE                JUDGE VINCE CHHABRIA
ERAZO HERRERA, RAJNISH RAJNISH, and
WILLIAN MATIAS RAUDA,

       Petitioners-Plaintiffs,

        v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,


       Respondents-Defendants.


                                       1
                           CASE NO. 3:20-cv-02731-VC
             DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
        Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 2 of 7




BREE BERNWANGER* (NY SBN 5036397)       MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                  mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)             COOLEY LLP
hrodarte@lccrsf.org                     101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                  San Francisco, CA 94111
CIVIL RIGHTS OF                         Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                  Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                 TIMOTHY W. COOK
Telephone: (415) 814-7631               (Mass. BBO# 688688)*
                                        tcook@cooley.com
JUDAH LAKIN (SBN 307740)                FRANCISCO M. UNGER
judah@lakinwille.com                    (Mass. BBO# 698807)*
AMALIA WILLE (SBN 293342)               funger@cooley.com
amalia@lakinwille.com                   COOLEY LLP
LAKIN & WILLE LLP                       500 Boylston Street
1939 Harrison Street, Suite 420         Boston, MA 02116
Oakland, CA 94612                       Telephone: (617) 937-2300
Telephone: (510) 379-9216               Facsimile: (617) 937-2400
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

Attorneys for Petitioners-Plaintiffs
*Admitted Pro Hac Vice




                                    2
                        CASE NO. 3:20-cv-02731-VC
          DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
          Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 3 of 7




                       DECLARATION OF KELLY ENGEL WELLS

    1. I am an attorney licensed to practice in the states of New York and Texas, and since

2014, I have exclusively represented detained and formerly detained immigrants in their removal

proceedings. I am currently employed in the Immigration Defense Unit of the San Francisco

Public Defender’s Office. In my capacity as class counsel in this litigation, I frequently

communicate with Zepeda Rivas class members; attorneys who represent or otherwise assist

detained Zepeda Rivas class members; and community members who support detained class

members through visitation (when permitted), telephone calls, and letters.

    2. Yuba County Jail (“YCJ”) has moved class members often between housing units during

the pandemic. These moves have been frequent and risky over the past several weeks.

Approximately ten days ago, Plaintiff Juan Jose Erazo Herrera (“Mr. Erazo”)1 was placed in a

four-person cell with another ICE detainee after it had been vacated by four county prisoners, all

of whom ultimately tested positive. By Saturday, December 19, Mr. Erazo and his cell-mate,

Jose Darwin Quintanilla (“Mr. Quintanilla”), were moved again—this time, into A-pod. The

following day, Sunday, December 20, Mr. Erazo informed me that the majority of the cells in A-

pod were occupied by county inmates, many of whom were housed two to a two-person cell. The

day after that, on Monday, December 21, during the case management conference, UC Davis

School of Law Professor Carter White, who is class counsel in the Hedrick litigation, informed

Zepeda Rivas class counsel that more county inmates were at that time being moved into A-

pod—directly from housing units where Professor White had previously informed us that

significant numbers of inmates had tested positive for COVID, and where the remaining



1
 I represent Mr. Erazo in his removal proceedings and he communicated this information to me
directly in numerous phone calls over the past week.
                                                3
                                 CASE NO. 3:20-CV-02731-VC
             DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
          Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 4 of 7




uninfected individuals had been left to languish alongside the sick inmates. Yesterday, December

22, I asked Professor White whether those inmates who had been moved from heavily-infected

units into A-pod had been administered rapid tests prior to the move to confirm that they

remained uninfected at that point; he replied that he did not know. Last night, December 22, Mr.

Erazo informed me that even more county inmates were being introduced into A-pod.

    3. Class members have consistently reported that housing units are not cleaned and

disinfected in between occupants, and adequate cleaning supplies are not provided even for the

detainees themselves to clean their new living quarters—even when those living quarters were

previously occupied by individuals known to have been infected with COVID-19. Mr.

Quintanilla reports that Q4, which was occupied by four COVID-positive county inmates

immediately prior to his arrival, was visibly dirty when he and Mr. Erazo arrived, but they were

not given cleaning supplies until approximately four days later. Three of the detainees who were

later moved into A-pod also reported arriving to visibly filthy conditions, including trash on the

floor and filth on the bed, floor, and/or toilet. They reported resorting to using their shampoo to

attempt to clean their cells. Mr. Quintanilla reported that he showed ICE Officer Reyes the dirty

conditions in his cell. Bryan Apaza, who was moved into a medical segregation cell on

December 19 after testing positive for COVID-19, reports that the bathroom for the medical

segregation cell where he was placed had trash in the shower, which subsequently flooded his

cell; food residue everywhere, including on the walls; and dirt, hair, dust, plastic trash, and

fingernails inside the cell when he arrived. It reportedly took jail staff three days upon his

transfer into medical segregation to provide Mr. Apaza with sufficient supplies to clean his own

cell.




                                      4
                          CASE NO. 3:20-cv-02731-VC
            DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
          Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 5 of 7




   4. Fear of infection is pervasive throughout the facility. Class members in A-pod are aware

that A-pod is where the outbreak started, and that some of their county neighbors in the pod

come from units where nearly everyone is infected. An attorney reported that class member

Jonny Vasquez-Rodriguez, who is also housed in A-pod, told her: “It feels like we are on a ship

that is slowly sinking.” Susan Lange, who coordinates the YCJ visitation group Faithful Friends,

said that Mr. Quintanilla reported telling his ICE officer: “I’m worried for my life. I can get sick

and die in here. I’m not an animal.” Class member Rajnish Rajnish, also housed in A-pod,

reported to his attorney that he and other ICE detainees were sleeping with their masks on.

Attorneys for medically vulnerable detainees in C-pod report that their clients are terrified of

being moved or of anyone new being introduced into the dorm, including the ICE detainees

currently housed in A-pod.

   5. Class members report a lack of access to clean masks. Multiple class members have

reported that they have only been given fabric masks, which some have been reusing for two to

three months.

   6. YCJ does not appear to be exercising due diligence in identifying and isolating COVID-

positive or -symptomatic individuals. Attorney Jillian Wagman overheard her client, class

member Noe Rivera Garcia (“Mr. Rivera Garcia”), who was on the phone with her at the time,

flag down a passing officer and ask to see a nurse early in the afternoon of Monday, December

21 because he had a cough and felt ill. The nurse took Mr. Rivera Garcia’s temperature, but said

that he would not be tested again for COVID until Friday, December 25. After learning of Mr.

Rivera Garcia’s symptoms, I informed counsel for Federal Defendants of a newly symptomatic

detainee on Tuesday, December 22 at 12:56 PM, and requested that he be isolated pending

retesting. At 9:25 PM that night, Federal Defendants’ counsel Shiwon Choe (“Mr. Choe”)

                                      5
                          CASE NO. 3:20-cv-02731-VC
            DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
          Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 6 of 7




replied: “We just received word that Mr. Rivera Garcia Abbott-tested positive tonight and has

been moved into medical isolation.”

   7. Detainees who do fall ill report that they are not receiving adequate care or conditions to

support their recovery. Class member Ruperto Robles (“Mr. Robles), a 59-year-old man who

suffers from high blood pressure, high cholesterol, and diabetes, reports that on the morning of

December 20, he felt that he was having a “heart episode,” and attempted to use the call button in

his medical segregation cell to seek urgent attention. However, the button did not work. Both Mr.

Robles and Mr. Apaza also reported suffering from headaches after their COVID-19 diagnoses

but say their requests for painkillers were either denied or ignored.

   8. It also appears from communications with both class members and opposing counsel that

opposing counsel is not receiving timely, accurate information from either Federal Defendants or

Yuba County. For example, on Saturday, December 19, at 3:07 PM, Federal Defendants’ counsel

Adrienne Zack informed class counsel that, “We have been informed that Mr. Apaza’s PCR

returned as positive for COVID-19. He does not have any symptoms, either last night or this

morning.” However, two individuals who spoke with Mr. Apaza at 1:15 PM and 3:08 PM the

same day said that he did report symptoms to the county officials who gave him his test results.

The following day, I informed counsel for the Federal Defendants that we had received

contradictory information that Mr. Apaza was, in fact, experiencing symptoms. At 8:15 that

evening, Federal Defendants’ counsel Sara Winslow (“Ms. Winslow”) replied, “We…want to

clarify that YCJ originally reported to ICE that Mr. Apaza was asymptomatic; however, upon his

transfer to medical isolation after he tested positive for COVID-19, he reported symptoms.”

   9. Similarly, information regarding the COVID test results of class member Mr. Robles was

not relayed accurately. In the same e-mail at 8:15 PM on Sunday, December 20, Ms. Winslow

                                      6
                          CASE NO. 3:20-cv-02731-VC
            DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
          Case 3:20-cv-02731-VC Document 914 Filed 12/23/20 Page 7 of 7




wrote, “We received notification this evening that Mr. Robles’ lab results also came back

positive for COVID-19. He was transferred to medical isolation.” The following day, at 8:11

AM, Ms. Winslow wrote that “Our attempts to obtain information quickly over the weekend

resulted in us obtaining and relaying incorrect information about Mr. Robles’ test results. We

were advised today that he has in fact not tested positive yet, but he is symptomatic.” Later that

morning, during the Case Management Conference, Mr. Choe informed the Court that, in fact,

Mr. Robles had tested positive. Mr. Robles himself reported receiving conflicting information

about his COVID status as late as Tuesday, December 22.

   10. Of the three class members who class counsel now know to have tested positive for

COVID-19: we informed Federal Defendants of one positive test (Bryan Apaza); we reported

symptoms and requested retesting of a second individual, leading to identification of his COVID-

positive status (Noe Rivera Garcia); and we received conflicting and muddled information

regarding the third individual (Ruperto Robles). Notably, all three of these individuals had been

housed in the same units as county inmates either at the time of or shortly prior to their positive

COVID tests.



   I declare the foregoing to be to be true, to the best of my knowledge and recollection, on this

23rd day of December 2020 in Oakland, California.

                                                      /s/ Kelly Engel Wells
                                                      Kelly Engel Wells




                                      7
                          CASE NO. 3:20-cv-02731-VC
            DECLARATION OF WELLS I/S/O PLAINTIFFS’ MOTION FOR TRO
